1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     RONNIE MONEY COLEMAN,                          Case No. 3:15-cv-00583-MMD

10                                    Plaintiff,                    ORDER
            v.
11
      THE STATE OF NEVADA, In Relation to
12    the NEVADA DEPARTMENT OF
      CORRECTION, CADE HERRING, STEVE
13    COLLARD, CALVIN PECK, MONTOYA,
      JOHN DOE,
14
                                   Defendants.
15

16         The Court received a payment of $350 from Plaintiff Ronnie Money Coleman’s

17   personal property account on September 14, 2017. (ECF No. 49.) But the filing fee in this

18   case was paid on December 2, 2015, when Defendants removed the case from state

19   court. (See ECF No. 1.) Accordingly, the Court orders the Clerk of the Court to return the

20   $350 payment to Plaintiff.

21         DATED THIS 18th day of June 2019.

22

23
                                                         MIRANDA M. DU
24                                                       UNITED STATES DISTRICT JUDGE

25

26

27
28
